Citation Nr: 1106572	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a right shoulder 
impingement, status post surgery with instability, currently 
evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement service connection 
for scoliosis of the thoracolumbar spine with recurrent low back 
pain.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability 
Advocates


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to June 
1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision rendered by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).

For the reasons set forth below, the appeal is REMANDED to the 
RO.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary prior to adjudication of the issues on 
appeal.  

In the VA Form 9, Appeal To Board Of Veterans' Appeals, which the 
Veteran submitted in July 2008, he requested a hearing at the RO 
before a Veterans Law Judge (VLJ).  In December 2008, the Veteran 
asked to withdraw his hearing request, indicating that he would 
like his case to remain open while awaiting further medical 
evaluations.  From the record, it appears that this statement was 
construed as a request to postpone the hearing until the medical 
evidence was associated with the claims file.  

Indeed, in a Form 9 dated in March 2009, the Veteran again asked 
for a hearing at the RO before a VLJ.  In April 2010, the Veteran 
was sent a letter informing him that his hearing had been 
scheduled for June 15, 2010.  Thereafter, in May 2010, the 
Veteran's representative requested a copy of the claims file and 
asked that the hearing be postponed and continued until she 
obtained the claims file.  In July 2010, the Veteran's 
representative, once more, requested a copy of the claims file 
and asked that the hearing be rescheduled.  

A September 2010 response letter from the Board indicates that 
the request for a copy of the claims file was granted.  
Thereafter, in September 2010, the Veteran requested that his 
claims file be forwarded to his newly appointed representative.  
See December 2010 Appointment of Individual As Claimant's 
Representative form.  A January 2011 letter indicates that the 
request was granted.  

A complete and thorough review of the claims folder indicates, 
however, that the Veteran has not been accorded his requested 
hearing before a VLJ at the RO-or that he has withdrawn his 
request for a hearing.  A basic principle of veterans' law 
stipulates that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  38 U.S.C.A. 
§ 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  In the present 
appeal, the Board agrees that the Veteran's requested hearing 
before a VLJ at the RO should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
VLJ at the RO.  Provide the Veteran 
reasonable advance notice of the date, time, 
and location of his requested hearing.  After 
the hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



